IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00292-CR
 
Donald Davison,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 278th District Court
Walker County, Texas
Trial Court No. 23113
 

ORDER





 
          Appellant’s counsel filed an Anders
brief on February 12, 2007.  It does not comply with this Court’s Anders
requirements outlined in Sowels.  See Sowels v. State, 45
S.W.3d 690 (Tex. App.—Waco 2001), overruled in part, Meza v. State,
206 S.W.3d 684 (Tex. Crim. App. 2006).
          Also, counsel should note that Meza
overruled Sowels to the extent that a motion to withdraw is no longer to
be decided by the trial court.  Meza, 206 S.W.3d at 689.  Since the
decision in Meza, we will decide counsel’s motion to withdraw which
should be filed with the Clerk of this Court.
          Accordingly, counsel is ordered to,
within 21 days of the date of this letter:  1) file a motion to withdraw with
the Clerk of this Court; 2) send Appellant a copy of the motion and a copy of
the brief; 3) notify Appellant of his right to review the record; 4) notify
Appellant how to obtain a copy of the record; 5) notify Appellant of his right
to file a pro se brief or other response; and 6) inform Appellant of his right
to pursue a petition for discretionary review in the Court of Criminal Appeals,
should this Court deny him relief on appeal.  Meza, 206 S.W.3d at 689
n.23; Sowels, 45 S.W.3d at 694.
          Counsel is further ordered to certify
to the Court within 21 days from the date of this order that he has complied
with requirements 2 – 6 mentioned above.
 
                                                          PER
CURIAM
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Order
issued and filed March 7, 2007
Do
not publish